      Case 2:16-cv-04835-KM-JBC Document 59 Filed 10/14/20 Page 1 of 2 PageID: 265




                                          State of New Jersey
Philip D. Murphy                       OFFICE OF THE ATTORNEY GENERAL                                     Gurbir S. Grewal
    Governor                                                                                                  Attorney General
                                     DEPARTMENT OF LAW AND PUBLIC SAFETY
                                               DIVISION OF LAW
Sheila Y. Oliver                               124 Halsey STREET                                              Michelle Miller
 Lt. Governor                                                                                                     Director
                                                    PO Box 45029
                                                 Newark, NJ 07101



                                          October 14, 2020

      Via Electronic Filing
      Honorable James B. Clark, III
      U.S. District Court
      Martin Luther King, Jr., Federal Bldg.
           & U.S. Courthouse
      50 Walnut Street, Room 369
      Newark, NJ 07101

                   Re:   Sylvestre v. Palisades Interstate Park Commission
                         Police, et al.,
                         Civil Action No.: 2:16-cv-04835__________________

      Dear Judge Clark,

           My office represents the Defendants, Palisades Interstate
      Park Commission Police, Michael Holland, Travis Philhower, David
      Moscaritolo, and Michael Coppola in the above-referenced matter.

           The parties are currently scheduled to appear for a settlement
      conference tomorrow, October 15, 2020, at 2:00 p.m.

           Due to the COVID-related delays in holding the conference
      over the last few months, the parties have attempted to resolve
      the matter informally. However, it has become clear that we are
      too far apart at this time to have a productive formal settlement
      conference.   In light of this, I respectfully request that the
      settlement conference be converted into a phone conference only.
      I have discussed this request with Mr. Woodruff, counsel for
      plaintiff, and he consents to this request.




                             Telephone 973-648-7811 •Fax 973-648-7782 •john.regina@law.njoag.gov
                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:16-cv-04835-KM-JBC Document 59 Filed 10/14/20 Page 2 of 2 PageID: 266


                                                         October 14, 2020
                                                                   Page 2

                                   Respectfully submitted,

                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY

                             By:___s/ John Regina___________
                                  John Regina
                                  Deputy Attorney General



Via Electronic Filing
Robert Woodruff, Esq.
